Citation Nr: 1022086	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right great toenail evulsion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for right great toenail evulsion.

The Board notes that the November 2007 statement of the case 
did not reference new and material evidence requirements and 
appears to have denied service connection on the merits.  
Despite the determination reached by the RO, however, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  Thus, the issue was revised accordingly by an 
October 2008 Board decision.

In its October 2008 decision, the Board remanded the current 
issue for further evidentiary development, and also denied 
entitlement to a disability rating in excess of 10 percent 
for right groin scar.  Because a final Board decision was 
rendered with regard to the increased rating claim, that 
issue is no longer a part of the current appeal.

In June 2009, the Board once again remanded the current issue 
for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

As an additional matter, in a May 2007 decision, the Board 
denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right great toenail 
evulsion.  Because a final Board decision was rendered with 
regard to this issue, it is no longer a part of the current 
appeal.  Claims for service connection are distinct from 
claims based on disability arising from VA treatment, as each 
type of claim is governed by completely different statutes.  
The current claim filed by the Veteran's representative in 
May 2007 is for service connection, and it was that claim 
which was adjudicated by the September 2007 rating decision 
now on appeal.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The September 2005 rating decision that denied service 
connection for right great toenail evulsion was not appealed 
and is final.

2.  The evidence received since that September 2005 rating 
decision either does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, does not relate to unestablished facts necessary 
to substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for right great toenail evulsion.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right great 
toenail evulsion.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim and must notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought (i.e., service connection).  The Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a May 2007 letter issued prior to the 
decision on appeal, and in December 2008, January 2009, and 
August 2009 letters, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  All 
four letters also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The December 
2008, January 2009, and August 2009 letters provided notice 
to the Veteran regarding what information and evidence would 
constitute new and material evidence.  Pursuant to the 
Board's June 2009 remand, the August 2009 letter also advised 
the Veteran of the correct bases for the prior denial of his 
claim for service connection for right great toenail evulsion 
(i.e., there was no evidence to show that his right great 
toenail evulsion was incurred in or caused by his service).  
The Board acknowledges that the August 2009 letter provided 
the incorrect date of the prior denial of the claim for 
service connection for right great toenail evulsion, and 
instead provided the date of the prior denial of the claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right great toenail evulsion.  However, in a May 
2010 written brief presentation, the Veteran's representative 
affirmed that the Veteran had received corrective VCAA notice 
in compliance with the Board's June 2009 remand orders.  For 
this reason, and because the August 2009 letter did advise 
the Veteran of the correct bases for the prior denial of his 
claim for service connection, the Board has determined that 
the date error in the August 2009 letter is not prejudicial 
to the Veteran.  The case was last adjudicated in February 
2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post service treatment 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  As explained above, any error in the sequence of events 
or content of the notices is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for right great toenail evulsion was 
previously denied by a rating decision in September 2005 
because there was no evidence to show that this condition was 
incurred in or caused by the Veteran's service.

The evidence considered at the time of the September 2005 
rating decision included the Veteran's service treatment 
records and an August 2005 VA foot examination report.  The 
RO noted that the Veteran's service treatment records were 
negative for any complaints, findings, or treatment of a 
right great toenail condition.  The August 2005 examination 
report noted that the Veteran had had his right great toenail 
removed in February 2005, and that he reported that "for a 
long time" prior to the evulsion, he had been having pain 
with walking and standing (especially if his toenail hit the 
top of his shoe).  It was further noted that he reported 
using an orthopedic shoe for ambulation for the past five 
years due to painful nails.  As the RO noted, the August 2005 
examiner diagnosed the Veteran as being status post total 
nail evulsion of the right great toe.

The evidence received since the September 2005 rating 
decision includes VA treatment records dated from November 
1997 through May 2009.  Prior to February 2005, such records 
are negative for any complaints, findings, or treatment of a 
right great toenail condition relating to his February 2005 
evulsion.  A February 2005 VA treatment record reflects that 
the Veteran complained of a three-day history of a painful 
and swollen right big toe.  He was assessed with cellulitis 
and ingrown toenail, both of the right hallux, and his entire 
right hallux nail was removed at that time.  Subsequent to 
this February 2005 evulsion, VA treatment records reflect 
post-evulsion treatment of his right great toe as well as 
complaints of pain in his right hallux.  None of the VA 
treatment records received since the September 2005 rating 
decision address the question of whether the Veteran's right 
great toenail evulsion was incurred in or caused by his 
service.

To raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for right great 
toenail evulsion, newly submitted evidence must pertain to 
whether this condition was incurred in or caused by his 
service.  The newly submitted evidence outlined above fails 
to address this material issue.  Therefore, such evidence is 
not new and material.

For this reason, the Board finds that the evidence submitted 
in support of service connection for right great toenail 
evulsion since the September 2005 rating decision either does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, does not 
relate to unestablished facts necessary to substantiate the 
claim, or does not raise a reasonable possibility of 
substantiating the claim.  The Board concludes that the 
evidence received since the September 2005 denial of service 
connection for right great toenail evulsion is not new and 
material; therefore, the claim is not reopened, and the 
September 2005 rating decision remains final.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for right great toenail 
evulsion is not reopened.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


